DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on October 29, 2019.  Claims 3 and 4 have been amended.  Claims 8-20 have been newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori, JP 2015-154387 A in view of Nisikawa, EP 0661883 A2.
Regarding claim 1, Kobori discloses a video imaging device (Fig. 1) comprising:
a camera module (1) having an imaging unit (4) configured to capture an image of an imaging field in a predetermined exposure operation period and, after an end of the exposure operation period, sequentially output an imaging signal representing each captured frame image together with imaging operation timing information thereof (Kobori discloses capturing an image field and outputting it superimposed with the DC power supply; See Machine English Translation, page 3, ¶ 0013 – page 4, ¶ 0015), a light source configured to illuminate the imaging field, and a light source controller configured to control turn-on and -off of the light source in accordance with a light source control signal generated on a basis of the imaging operation timing information;
an imaging device main body (21) having an image signal processor (synchronization separation circuit 25 separates the synchronization signal from the circuit 24; see Machine English Translation, pages 3-4, ¶ 0006) configured to generate a video image from the imaging signals sequentially outputted from the imaging unit and the imaging operation timing information by sequentially joining the frame images and outputs the video image (Machine English Translation, pages 3-4, ¶ 0006; 0014), and a DC power circuit (22) configured to supply DC power to the camera module; and
a coaxial cable (11) configured to connect between the camera module and the imaging device main body (See fig. 1), wherein a DC power voltage is applied from the DC power circuit (22) to the coaxial cable to drive each component of the camera module (Machine English Translation, pages 3-4, ¶ 0006, 0013-0014), and the imaging signals and the imaging operation timing information thereof sequentially outputted from 
Kobori fails to teach that the first superimposition circuit superimposes the imaging signals sequentially outputted from the imaging unit and the imaging operation timing information thereof on the DC power voltage applied to the coaxial cable in a voltage stable period after a lapse of a voltage variation period that is set at a predetermined elapsed time from a time of the turn-on or -off control of the light source.
However, Nisikawa teaches the concept of performing bidirectional transmission of video signals, wherein the problem of signal transmission at times overlapping transmission of power (as shown in figs. 15A and 15B) is being addressed by specifying a predetermined time period for a delay before the synchronization signal is decoded in order to reduce any errors, thus making it possible to fetch the video sync information in the transmitting/receiving apparatus (Fig. 13: 201) on the camera (1) side, and thus the operation can be captured into the normal synchronization condition (Col. 26, line 46 – col. 27, line 14; see fig. 14).
Therefore, taking the combined teaching of Kobori in view of Nisikawa as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Kobori, to have the first superimposition circuit superimposing the imaging signals sequentially outputted from the imaging unit and the imaging operation timing information thereof on the DC power voltage applied to the coaxial cable in a voltage stable period after a 

Regarding claim 4, Kobori discloses that the camera module further has an imaging controller configured to control the imaging operation of the imaging unit in accordance with an imaging control signal (See Machine English Translation, page 3, ¶ 0013 – page 4, ¶ 0015), the image signal processor generates the imaging control signal from the imaging signal representing each frame image (Machine English Translation, page 4, ¶ 0014), and a second superimposition circuit (23) of the imaging device main body superimposes the imaging control signal generated by the image signal processor on the DC power voltage applied to the coaxial cable (11), and outputs the imaging control signal to the imaging controller (Machine English Translation, page 4, ¶ 0014).

Allowable Subject Matter
Claims 2, 3 and 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
March 13, 2021